 



 
Exhibit 10.31
 
TRIPATH IMAGING, INC.

 
DIRECTOR COMPENSATION
 
On January 26, 2006, the Compensation Committee approved a director compensation
package for non-management directors who beneficially own less than 3% of the
Company’s outstanding common stock, to be effective January 1, 2006. The chairs
of the Company’s Compensation Committee and Nominating and Governance Committee
will each receive an annual fee of $5,000, payable quarterly, for service as
committee chair. The chair of the Company’s Audit Committee will receive an
annual fee of $8,000, payable quarterly, for service as committee chair. The
lead independent director of the Company will receive an annual fee of $25,000
for service as such. Non-management directors will each receive $18,000 per year
for service as a director, payable quarterly, plus a per board meeting fee of
$2,500 and a per committee meeting fee of $1,000, plus reimbursement of
reasonable expenses incurred in connection with attending or otherwise
participating in meetings of the directors and committees of the board.
 
Non-management directors who beneficially own less than 3% of the Company’s
outstanding common stock receive compensation for their service on the board
pursuant to the Company’s 1997 Director Stock Option Plan.

